Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as November 19, 2018, the actual filing date, there being no earlier priority applications.
The claims filed December 1, 2020 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
15
1 & 15
Cancelled:
none
none
Withdrawn:
none
none
Added:
none
19

Claims 1-19 are currently pending.

No claims have been cancelled.
Claim 1-19 are currently outstanding and subject to examination.
This is a non-final action and is the sixth action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the 

Claims 1-9 and 13-19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0259434 of Bringuier et al. (Bringuier).
WITH RESPECT TO CLAIM 1, Bringuier discloses a drop cable (¶ 23, "an outdoor cable (e.g., drop cable)"), comprising (Figs. 1-7):
a central optical fiber (Fig. 3, ¶ 34, optical fiber 316);
a buffer tube surrounding and in contact with the central optical fiber (¶ 22, "The communication line of the fiber optic cable 114 may include a single optical fiber (e.g., bare fiber, colored fiber, tight-buffered fiber) or multiple optical fibers (see, e.g., optical fiber 216 as shown in FIG. 2), such as those connected in a ribbon or those loosely arranged together in the passage 212 or in a buffer tube(s).");
a plurality of uncoated strength members (Figs. 2 and 3, strength members 218 and 318, respectively; ¶ 44, "uncoated GRP strength member rod"),
each of the plurality of strength members having a maximum outer diameter of 
an outer jacket surrounding and in direct contact with the buffer tube and the plurality of strength members such that the buffer tube and the plurality of strength members are embedded in the outer jacket (¶ 34, jacket 314; Figs. 2 and 3),
the outer jacket comprising an outermost exterior surface of the drop cable (Fig. 3) and having a maximum outer diameter of less than or equal to 12 millimeters (relative size).
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP § 2144.04(IV).
As the scope of claim 1 departs from that of Bringuier only with regards to the relative dimensions, the claimed device is not patentably distinct from the prior art device of Bringuier as set forth above.
Below, and above, this analysis is referred to as “relative size”.
Examiner notes that the specification as originally filed does not indicate any unusual, unexpected, and/or special benefit by having the cited/claimed dimension(s). In fact, no mention is seen of any advantage arising from the dimensions is made in the specification as originally filed. Strength of components is seen to arise from the use of specific materials and none are cited in claim 1.
WITH RESPECT TO CLAIM 2, Bringuier as set forth above discloses the drop cable of claim 1, including one wherein
the outer jacket is formed from a polyolefin.
¶ 28, "In various exemplary embodiments, the additive materials mixed into polyethylene to increase adhesion of the overmold to the jacket 214 include … Polyolefin Plastomers (POP), such as Dow AFFINITY™."
WITH RESPECT TO CLAIM 3, Bringuier as set forth above discloses the drop cable of claim 1, including one wherein
the outer jacket is formed from a polyethylene.
Abstract, "The interior and exterior portions of the jacket both include polyethylene, and the exterior portion further includes an additive that is not in the interior portion."
WITH RESPECT TO CLAIM 4, Bringuier as set forth above discloses the drop cable of claim 1, including one wherein
the outer jacket is formed from a medium density polyethylene.
¶ 31, "In at least one embodiment, the fiber optic cable is an RPX® furcation tube formed from medium-density polyethylene (MDPE) with an additive, such as 10% by weight Dow PRIMACOR™. The tube may contain fiber ribbons. The additive material is mixed into the MDPE to become material used in the jacket, such as material used throughout the jacket or material used only in an exterior portion of the jacket."
WITH RESPECT TO CLAIM 5, Bringuier as set forth above discloses the drop cable of claim 1, but not one wherein
the maximum outer diameter of the outer jacket is less than or equal to 10 millimeters.

WITH RESPECT TO CLAIM 6, Bringuier as set forth above discloses the drop cable of claim 1, including one wherein
a cross-sectional profile of the outer jacket is circular.
¶ 23, "In other embodiments, the cable 114 may have a round cross-section, or the cross-section may be otherwise shaped."
WITH RESPECT TO CLAIM 7, Bringuier as set forth above discloses the drop cable of claim 1, including one wherein
each of the plurality of strength members is formed from a fiber-reinforced polymer.
¶ 20, "The fiber optic cable 114 may include a strength element that provides additional tensile strength to the fiber optic cable 114, such as aramid yarn or glass-reinforced plastic rods (see, e.g., strength member 218 as shown in FIG. 2) that extend lengthwise through the jacket." Compare to Applicant’s ¶ 23.
WITH RESPECT TO CLAIM 8, Bringuier as set forth above discloses the drop cable of claim 1, but not one wherein
each of the plurality of strength members has a maximum outer diameter of greater than 3 millimeters.
Relative size.
WITH RESPECT TO CLAIM 9, Bringuier as set forth above discloses the drop cable of claim 1, including one wherein
the plurality of strength members is two strength members,
the two strength members spaced apart from each other by approximately 180 
Figs. 2 and 3.
WITH RESPECT TO CLAIM 13, Bringuier as set forth above discloses the drop cable of claim 1, but not one wherein
the buffer tube has a maximum outer diameter of between 1.4 millimeters and 1.8 millimeters.
Relative size.
WITH RESPECT TO CLAIM 14, Bringuier as set forth above discloses the drop cable of claim 1, but not one wherein
the buffer tube has a maximum thickness of between 0.4 millimeters and 0.8 millimeters.
Relative size.
WITH RESPECT TO CLAIM 15, Bringuier as set forth above discloses a drop cable (¶ 23, "an outdoor cable (e.g., drop cable)"), including one comprising (Figs. 1-7):
a central optical fiber (Fig. 3, ¶ 34, optical fiber 316);
a buffer tube surrounding and in contact with the central optical fiber (¶ 22, "The communication line of the fiber optic cable 114 may include a single optical fiber (e.g., bare fiber, colored fiber, tight-buffered fiber) or multiple optical fibers (see, e.g., optical fiber 216 as shown in FIG. 2), such as those connected in a ribbon or those loosely arranged together in the passage 212 or in a buffer tube(s).");
two uncoated strength members (Figs. 2 and 3, strength members 218 and 318, respectively; ¶ 44, "uncoated GRP strength member rod"),

the two strength members spaced apart from each other by approximately 180 degrees about the buffer tube when viewed in a cross- sectional profile (Figs. 2 and 3); and
an outer jacket surrounding and in direct contact with the buffer tube and the two strength members such that the buffer tube and the two strength members are embedded in the outer jacket (¶ 34, jacket 314; Figs. 2 and 3),
the outer jacket comprising an outermost exterior surface of the drop cable (Fig. 3) and having a maximum outer diameter of less than or equal to 12 millimeters (relative size).
See claims 1 and 9, above.
WITH RESPECT TO CLAIM 16, Bringuier as set forth above discloses the drop cable of claim 15, including one wherein
the outer jacket is formed from a polyethylene.
Abstract, "The interior and exterior portions of the jacket both include polyethylene, and the exterior portion further includes an additive that is not in the interior portion." See claim 3.
WITH RESPECT TO CLAIM 17, Bringuier as set forth above discloses the drop cable of claim 15, but not one wherein
the maximum outer diameter of the outer jacket is less than or equal to 10 millimeters.

WITH RESPECT TO CLAIM 18, Bringuier as set forth above discloses the drop cable of claim 15, including one wherein
a cross-sectional profile of the outer jacket is circular.
¶ 23, "In other embodiments, the cable 114 may have a round cross-section, or the cross-section may be otherwise shaped." See claim 6.
WITH RESPECT TO CLAIM 19, Bringuier as set forth above discloses a drop cable (¶ 23, "an outdoor cable (e.g., drop cable)"), comprising (Figs. 1-7):
a central optical fiber (Fig. 3, ¶ 34, optical fiber 316) including a core and one or more of cladding and coating layers (generally required for optical fibers);
a buffer tube surrounding and in contact with an entire surface of an outer layer of the one or more cladding and coating layers of the central optical fiber (¶ 22, "The communication line of the fiber optic cable 114 may include a single optical fiber (e.g., bare fiber, colored fiber, tight-buffered fiber) or multiple optical fibers (see, e.g., optical fiber 216 as shown in FIG. 2), such as those connected in a ribbon or those loosely arranged together in the passage 212 or in a buffer tube(s).");
a plurality of uncoated strength members (Figs. 2 and 3, strength members 218 and 318, respectively; ¶ 44, "uncoated GRP strength member rod") each having a maximum outer diameter of greater than 2.5 millimeters (relative size),
the plurality of strength members all arranged along a single elevation around the central optical fiber (Figs. 2 and 3); and

the outer jacket comprising an outermost exterior surface of the drop cable (Fig. 3) having a maximum outer diameter of less than or equal to 12 millimeters (relative size).

Claims 10-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Bringuier as set forth above in view of U.S. Patent No. 9,116,322 of Laws (Laws).
WITH RESPECT TO CLAIM 10, Bringuier as set forth above discloses the drop cable of claim 1, but not one wherein
the buffer tube is formed from a polyester.
Laws discloses a cables including strength members that limit jacket elongation that includes:
the buffer tube is formed from a polyester.
"Alternatively, a film (e.g., a tape film formed from polyester, another suitable polymer, and/or other suitable materials) may be wrapped around the twisted pairs 125 to form a tube."
Col. 6, l. 55 and adjacent.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polyester for buffer tube material along the lines of Laws in a system according to Bringuier as set forth above in order to protect optical fibers and/or use known successful materials for same. This provides one rationale to combine the references.

WITH RESPECT TO CLAIM 11, Bringuier as set forth above discloses the drop cable of claim 1, but not one wherein
the buffer tube is formed from a polybutylene terephthalate.
Laws discloses a cables including strength members that limit jacket elongation that includes:
the buffer tube is formed from a polybutylene terephthalate.
"A buffer tube may be formed from any number of suitable materials, such as polybutylene terephthalate (PBT), polypropylene, nucleated polypropylene or any suitable polymer."
Col. 8, l. 44 and adjacent.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polybutylene terephthalate for buffer tube material along the lines of Laws in a system according to Bringuier as set forth above in order to protect optical fibers and/or use known successful materials for same. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as 
WITH RESPECT TO CLAIM 12, Bringuier as set forth above discloses the drop cable of claim 1, but not one wherein
the buffer tube is formed from a polypropylene.
Laws per claim 11, above, "polypropylene".
"A buffer tube may be formed from any number of suitable materials, such as polybutylene terephthalate (PBT), polypropylene, nucleated polypropylene or any suitable polymer."
Laws, col. 8, l. 44 and adjacent.

Conclusion
Applicant’s publication US 20200158971 A1 of May 21, 2020 was previously cited.
No new art is cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
June 1, 2021